United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2728
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Kevin Lamar Goff,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 9, 2009
                                Filed: April 1, 2009
                                 ___________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Kevin Lamar Goff appeals the 262-month sentence following his guilty plea to
one count of conspiracy to distribute more than 50 grams of cocaine base, in violation
of 21 U.S.C. § 846. Goff argues that the district court1erred in (1) finding him to be
a career offender and (2) failing to grant a variance. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Goff contends that he is not a career offender under United States Sentencing
Guideline § 4B1.1. He maintains that one of his prior convictions was expunged by
an Order of Dismissal from an Arkansas state court in 1992. The district court
properly found that the state Order dismissed only a petition to revoke parole, as
evidenced by the fact that Goff’s parole was later revoked in 1993. Thus, Goff
qualified for career offender status. See United States v. Walterman, 343 F.3d 938,
940 (8th Cir. 2003) (“Generally, a district court’s determination of whether a
defendant’s prior convictions qualify him as a career offender is factual, and thus we
review for clear error.”).

       The district court also did not err in sentencing within the Guidelines. See
United States v. Robinson, 516 F.3d 716, 717 (8th Cir. 2008) (sentencing within the
Guidelines range is accorded a presumption of substantive reasonableness on appeal).
The district court adequately considered the § 3553(a) factors, noting the seriousness
of the offense and the possibility of recidivism. See United States v. Washington, 515
F.3d 861, 867 (8th Cir.), cert. denied, 128 S. Ct. 2493 (2008) (this court gives due
deference to the analysis of § 3553(a) factors by the district court, unless it fails to
consider a relevant factor, gives significant weight to an improper or irrelevant factor,
or commits a clear error of judgment). The district court did not abuse its discretion
in refusing to vary from the Guidelines.

      The judgment is affirmed.




                                          -2-